COWART, Judge.
Evidence of violence occurring after a completed robbery, when the victim attempts to retake his property or to apprehend the defendant, while not relevant of the proof of the elements of the robbery charge itself under Royal v. State, 490 So.2d 44 (Fla.1986) may, nevertheless, in a case such as this one, be admissible as part of the res gestae, as evidence of the intent of the defendant, as evidence of absence of mistake, as evidence of flight, or as evidence relevant to some other material factual issue, such as the victim’s opportunity to see and to identify the defendant as the perpetrator. All evidence tending to prove or disprove any material fact is admissible if not excluded by law.
AFFIRMED.
UPCHURCH, C.J., and DAUKSCH, J., concur.